     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 1 of 15 Page ID #:1




 1   Anthony Divine EL©™
 2   335 E. Albertoni St #200-631
     near Carson, California [90746]                                         FILED
 3   Without the United States                                     CLERK, U.S. DISTRICT COURT




 4                                                                    2/24/21
                                                                      2/24/21
     Sui Juris and in propria persona                                  cs
                                                                       cs
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                   BY: ___________________ DEPUTY

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                   FOR THE CENTRAL DISTRICT OF THE STATE OF CALIFORNIA
 9
                                               WESTERN DIVISION
10

11                                                         )    Case No.:            CV21-1748-SB(MAAx)
     ANTHONY DIVINE EL©™                                   )
12                                                         )    COMPLAINT FOR A CIVIL CASE AND
                                Petitioner/Plaintiff,      )    DEMAND FOR REDRESS, INJUNCTION,
13                                                         )    AND OTHER RELIEF
            v.                                             )
14                                                         )    (Unlawful Debt Collection Practices)
     ALLY FINANCIAL INC,                                   )
15                                                         )
                             Respondent/Defendant          )
16

17
       I.   THE PARTIES TO THIS COMPLAINT:
18
                  1. PLANTIFF(s):
19
                    Anthony Divine EL©™ (hereinafter “Plaintiff”),
20
                    335 East Albertoni Street #200-631
21
                    Carson, California (90746)
22
                    Mlnnation23@gmail.com
23
                        a.      Plaintiff is a natural person
24
                        b.      Plaintiff is a federally protected consumer pursuant to Title 15 1692a(3)
25
                        c.      Plaintiff is a federally protected creditor pursuant to Title 15 1692a(4)
26
                  2. DEFENDANT(s)
27
                             CITY OF COMPTON LLC. (hereinafter “Defendant”),
28
                             D-U-N-S number: 076248335



                             COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 1
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 2 of 15 Page ID #:2




 1                            205 S Willowbrook Ave
 2                            Compton, California 90220-3134
 3                            (310) 605-5500
 4                       a.      Defendant is a California Corporation, authorized to do business in California
 5                       b.      Defendant is a debt collector pursuant to Title 15 1692a(6) and Cal. Civ. Code
 6                             §1788.2(c)
 7    II.   BASIS FOR JURISDICTION:
 8                1.          Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C. 1692k(d),
 9   28 U.S.C. § 1337.
10                2.          Venue is proper before this Court pursuant to 28 U.S.C. §1391(b), where the acts
11   and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff is domiciled in
12   this district, and/or where Defendant transacts business in this district.
13                3.          Defendant has violated Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et
14   seq.(hereinafter “FDCPA”), which prohibit and eliminates debt collectors from engaging in abusive,
15   deceptive, and unfair practices.
16                4.          The amount in controversy and the amount that the plaintiff is seeking in redress
17   is $23,921,000.00 because the defendant violated the rights of the plaintiff as a consumer, violated the
18   FDCPA and by doing so caused damage to plaintiff and his estate.
19   III.   STATEMENT OF CLAIM:
20                1.          On or about February 03, 2020 the plaintiff, through its agent, received a wage
21   garnishment letter from the defendant stating they received a levy to garnish the plaintiff’s “wages” and
22   will proceed. See “Exhibit A”
23                2.          Attached to same garnishment notice was an “Earnings Withholdings Order for
24   Taxes” from the STATE OF CALIFORNIA FRANCHISE TAX BOARD, alleging that the plaintiff
25   owed a “delinquent tax debt” in the amount of $15,273.99. See “Exhibit B”
26                3.          By sending the notice for garnishment and initiating an unlawful debt collection,
27   the defendant is a debt collector as defined pursuant to Title 15 1692a(6)
28                4.          The defendant began fraudulently garnishing the plaintiff’s compensation as a




                              COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 2
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 3 of 15 Page ID #:3




 1   debt collector for the Internal Revenue Service on March 5, 2020. See “Exhibit C”
 2                  5.      The defendant continued to unlawfully garnish the plaintiff’s compensation until
 3   September 03, 2020 after a total of $15,273.99 was collected. See “Exhibit C”
 4                  6.      On or about March 11, 2020 the plaintiff, wishing to remain in honor with good
 5   faith and clean hands, delivered to the defendant a 27 point Conditional-offer proof of claim/discovery
 6   in the form of an affidavit to dispute alleged debt and garnishment action. See “Exhibit D”
 7                  7.      On or about March 11, 2020 the plaintiff delivered to the defendant a fee schedule
 8   for violation of plaintiff’s rights and damages to the plaintiff’s estate. See “Exhibit D”
 9                  8.      See “Exhibit E” for Plaintiff’s proof of delivery to defendant.
10                  9.      Defendant through their silence, dishonor, and non-response to the plaintiff’s
11   initial affidavit defaulted on March 21, 2020.
12                  10.     Due to their default, defendant has agreed to the terms set forth in the affidavit
13   and compensation is owed to the plaintiff.
14                  11.     On or about April 27, 2020 the plaintiff delivered to the plaintiff a Notice of Fault
15   in Dishonor and Opportunity to Cure in the form of an affidavit. See “Exhibit F”
16                  12.     See “Exhibit E” for Plaintiff’s proof of delivery to defendant.
17                  13.     On or about April 27, 2020 the plaintiff delivered to the plaintiff a Certificate of
18   Non-response to evidence the acceptance of the terms and provisions outlined in the conditional-offer
19   proof of claim affidavit delivered to the defendant on March 11, 2020. See “Exhibit G”
20                  14.     See “Exhibit E” for Plaintiff’s proof of delivery to defendant.
21                  15.     On or about December 29, 2020 the plaintiff delivered to the defendant an
22   Affidavit of Fact and Notice of Default in Dishonor Consent to Judgment. See “Exhibit H”
23                  16.     On or about December 29, 2020 the plaintiff delivered to the defendant a notice
24   and demand for payment. See “Exhibit I”
25                  17.     At the time of the filing of this pleading, the defendants has remained in dishonor
26   at all times
27                  18.     At the time of the filing of this pleading, the demand for payment has not been
28   Honored.




                           COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 3
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 4 of 15 Page ID #:4




 1

 2

 3                                          CRIMINIAL ACTIVITY
 4                19.      The plaintiff contends that the defendant has participated in criminal activity
 5   pursuant to 18 U.S. Code § 1001 by making false and fraudulent statements.
 6                20.      The plaintiff contends that the defendant has participated in criminal activity
 7   pursuant to 18 U.S. Code § 242 by depriving the rights of the plaintiff.
 8                21.      The plaintiff contends that the defendant has participated in criminal activity
 9   pursuant to 18 U.S. Code § 514 by passing a false and fictitious statement.
10                22.      The plaintiff contends that the defendant has participated in criminal activity
11   pursuant to 18 U.S. Code § 1951 by robbing the plaintiff of their personal property.
12                23.      The plaintiff contends that the defendant has participated in criminal activity
13   pursuant to 18 U.S. Code § 1961 by participating in racketeering activity.
14                24.      The plaintiff contends that the defendant has participated in criminal activity
15   pursuant to 18 U.S. Code § 1581 by reducing the plaintiff to the state of peonage.
16                25.      Due to this criminal activity the plaintiff was caused damages
17

18                             FAIR DEBT COLLECTION PRACTICES ACT
19

20                26.      In 1977, Congress passed the FDCPA, 15 U.S.C. §§ 1692-1692p, which became
21   effective on March 20, 1978, and has been in force since that date. Section 1692(e) states that Congress
22   purpose for the FDCPA was to ELIMINATE abusive debt collection practices by debt collectors.
23   Finally, a violation of the FDCPA shall be deemed an unfair or deceptive act.
24

25                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
26                                                  COUNT I
27

28                27.      In connection with the collection of a debt, Defendants, directly or indirectly,




                          COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 4
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 5 of 15 Page ID #:5




 1   have used false, deceptive, or misleading representations or means, in violation of Section 804 of the
 2   FDCPA, 15 U.S.C. § 1692b, including, but not limited to, the following:
 3                             a. In numerous instances, Defendants, directly or indirectly stated that the
 4                                 consumer owed a debt in violation of Section 804(2) of the FDCPA, 15
 5                                 U.S.C. § 1692b (2).
 6                28.      In connection with the collection of a debt, Defendants, directly or indirectly,
 7   have used false, deceptive, or misleading representations or means, in violation of Section 805 of the
 8   FDCPA, 15 U.S.C. § 1692c, including, but not limited to, the following:
 9                              a. In numerous instances, Defendants, directly or indirectly, contacted the
10                                plaintiff in connection with collection of a debt without prior direct consent
11                                given to the debt collector in violation of Section 805(a) of the FDCPA, 15
12                                U.S.C. § 1692c(a); or
13                              b. In numerous instances, Defendants, directly or indirectly, by continuing
14                                to use deceptive, abusive, and unfair debt collection practices to collect an
15                                unlawful debt from the plaintiff in violation of Section 805(c) of the
16                                FDCPA, 15 U.S.C. § 1692c(c).
17                29. In connection with the collection of a debt, Defendants, directly or indirectly,
18   have used false, deceptive, or misleading representations or means, in violation of Section 806 of the
19   FDCPA, 15 U.S.C. § 1692d, including, but not limited to, the following:
20                             a. In numerous instances, Defendants, directly or indirectly, by attacking the
21                                 plaintiff’s reputation, accusing the plaintiffs of owing an alleged debt in
22                                 violation of Section 805(1) of the FDCPA, 15 U.S.C. § 1692d (1); or
23                             b. In numerous instances, Defendants, directly or indirectly, by use of
24                                 obscene or profane language in violation of Section 805(2) of the FDCPA,
25                                 15 U.S.C. § 1692d (2).
26                30. In connection with the collection of a debt, Defendants, directly or indirectly,
27   have used false, deceptive, or misleading representations or means, in violation of Section 807 of the
28   FDCPA, 15 U.S.C. § 1692e, including, but not limited to, the following:




                          COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 5
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 6 of 15 Page ID #:6




 1                          a. In numerous instances, Defendants, directly or indirectly, by using false
 2                              representation of the character and amount of the alleged debt in violation
 3                              of Section 807(2) (A) of the FDCPA, 15 U.S.C. § 1692e (2) (A); or
 4                          b. In numerous instances, Defendants, directly or indirectly, by using false
 5                              representation that any service rendered or compensation can be lawfully
 6                              received by debt collector in violation of Section 807(2)(B) of the
 7                              FDCPA, 15 U.S.C. § 1692e(2)(B); or
 8                          c. In numerous instances, Defendants, directly or indirectly, by using false
 9                              representation that nonpayment of any debt will result in the arrest or
10                              imprisonment of any person or the seizure, garnishment, attachment, or
11                              sale of any property or wages of any person(…)in violation of Section
12                              807(4) of the FDCPA, 15 U.S.C. § 1692e(4); or
13                          d. In numerous instances, Defendants, directly or indirectly, used false
14                              representation or implication that the consumer committed any crime or
15                              other conduct in order to disgrace the consumer in violation of Section
16                              807(7) of the FDCPA, 15 U.S.C. § 1692e(7); or
17                          e. In numerous instances, Defendants, directly or indirectly, used any false
18                              representation or deceptive means to collect or attempt to collect any debt
19                              or to obtain information concerning a consumer. in violation of Section
20                              807(10) of the FDCPA, 15 U.S.C. § 1692e(10); or
21                          f. In numerous instances, Defendants, directly or indirectly, failed to
22                              disclose in the initial written communication with the plaintiff that the
23                              debt collector was attempting to collect a debt…, and the failure to
24                              disclose in subsequent communications that the communication is from a
25                              debt collector in violation of Section 807(11) of the FDCPA, 15 U.S.C. §
26                              1692e(11).
27             31. In connection with the collection of a debt, Defendants, directly or indirectly,
28




                       COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 6
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 7 of 15 Page ID #:7




 1   have used false, deceptive, or misleading representations or means, in violation of Section 808 of the
 2   FDCPA, 15 U.S.C. § 1692f, including, but not limited to, the following:
 3                             a. In numerous instances, Defendants, directly or indirectly, by using unfair
 4                                 or unconscionable means to collect any amount not authorized by an
 5                                 agreement or permitted by law in violation of Section 808(1) of the
 6                                 FDCPA, 15 U.S.C. § 1692f (1).
 7                32. In connection with the collection of a debt, Defendants, directly or indirectly,
 8   have used false, deceptive, or misleading representations or means, in violation of Section 809 of the
 9   FDCPA, 15 U.S.C. § 1692g, including, but not limited to, the following:
10                             a. Consumer notified the debt collector in writing within the thirty-day
11                                 period that the debt, or any portion thereof, is disputed the debt collector
12                                 shall cease collection of the debt, or any disputed portion thereof, until the
13                                 debt collector obtains verification of the debt or a copy of a judgment, or
14                                 the name and address of the original creditor, and a copy of such
15                                 verification or judgment, or name and address of the original creditor, is
16                                 mailed to the consumer by the debt collector in violation of Section
17                                 809(b) of the FDCPA, 15 U.S.C. § 1692g(b).
18                33. In connection with the collection of a debt, Defendants, directly or indirectly,
19   have used false, deceptive, or misleading representations or means, in violation of Section 812 of the
20   FDCPA, 15 U.S.C. § 1692j, including, but not limited to, the following:
21                             a. In numerous instances, Defendants, directly or indirectly, by using unfair
22                                 or unconscionable means to collect any amount not authorized by an
23                                 agreement or permitted by law in violation of Section 812(a) of the
24                                 FDCPA, 15 U.S.C. § 1692j
25                34. Pursuant to Section 814(a) of the FDCPA, 15 U.S.C. § 1692l(a), the acts and practices
26                    alleged in Paragraph 21-27 also constitute unfair or deceptive acts or practices in
27                    violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
28




                          COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 7
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 8 of 15 Page ID #:8




 1                                   INJUNCTION FOR VIOLATIONS OF
 2                                        THE FTC ACT AND FDCPA
 3

 4                35. Under Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), this Court is authorized to
 5   issue a permanent injunction to ensure that: (a) Defendant CITY OF COMPTON LLC will not continue
 6   to violate the FTC Act and the FDCPA.
 7

 8                              EQUITABLE RELIEF FOR VIOLATIONS OF
 9                                        THE FDCPA AND FTC ACT
10

11                36. Under Sections 13(b) and 19 of the FTC Act, 15 U.S.C. §§ 53(b) and 57b, this Court
12   is authorized to issue all equitable and ancillary relief as it may deem appropriate in the enforcement
13   of the FDCPA and the FTC Act, including the ability to order rescission or reformation
14   of contracts, restitution, the refund of monies paid, and disgorgement to deprive a wrongdoer of illgotten
15   gain.
16

17                                             CIVIL PENALTIES
18                                   FOR VIOLATIONS OF THE FDCPA
19

20                37. Defendant CITY OF COMPTON LLC has violated the FDCPA as described above,
21   with actual knowledge or knowledge fairly implied on the basis of objective circumstances, as set forth
22   in Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A).
23                38. Each instance within five (2) years preceding the filing of this Complaint, in which
24   Defendant CITY OF COMPTON LLC has failed to comply with the FDCPA in one or more of the ways
25   described above, constitutes a separate violation for which Plaintiff seeks monetary civil penalties.
26                39. Section 5(m)(1)(A) of the FTC Act, 15 U.S.C. § 45(m)(1)(A), Section 814(a) of the
27

28




                           COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 8
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 9 of 15 Page ID #:9




 1   FDCPA, 15 U.S.C. § 1692l, and Section 4 of the Federal Civil Penalties Inflation Adjustment Act of
 2   1990, 28 U.S.C. § 2461, as amended, authorize the Court to award monetary civil penalties of not more
 3   than $11,000 for each violation of the FDCPA.
 4    IV.   PRAYER FOR RELIEF
 5          WHEREFORE, Plaintiff, pursuant to 15 U.S.C. §§ 45(m)(1)(A), 53(b), 1692l, 1681s, and the
 6   Court’s own equitable powers, respectfully requests that the Court:
 7                1. Adjudging that Defendant violated the FDCPA
 8                2. Awarding Plaintiff actual damages, pursuant to 15 U.S.C. §§ 1692k(a), of
 9                   $23,912,000.00;
10                3. Awarding Plaintiff any pre-judgment and post-judgment interest as may be allowed
11                   under the law;
12                4. Enter a permanent injunction to prevent future violations of the FTC Act and the
13                   FDCPA, by Defendants;
14                5. Award such relief as the Court finds necessary to redress injury to consumers resulting
15                   from Defendants’ violations of the FTC Act and the FDCPA including but not limited
16                   to, rescission or reformation of contracts, restitution, the refund of monies paid, and the
17                   disgorgement of ill-gotten gains;
18                6. Award Plaintiff monetary civil penalties for each violation of the FDCPA occurring
19                   within five years preceding the filing of this Complaint; and
20                7. Award Plaintiff the costs of bringing this action, as well as such other and additional
21                   relief as the Court may determine to be just and proper.
22

23

24                                                               Respectfully submitted,
25                                                               By: /s/ Anthony Divine El©™
26                                                               All Rights Retained
27                                                               Anthony Divine El©™
28




                          COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 9
     Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 10 of 15 Page ID #:10




 1

 2                                          CERTIFICATE OF SERVICE
 3

 4    I certify that on February8, 2021, I electronically filed the foregoing document with the clerk of the U.S.
 5    District Court, Central District of California, Western Division, using the electronic case filing system of
 6    the court.
 7

 8                                                                 /s/ Anthony Divine El©™
 9                                                                 All Rights Retained
10                                                                 Anthony Divine El©™
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                           COMPLAINT FOR A CIVIL CASE AND DEMAND FOR REDRESS- 10
Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 11 of 15 Page ID #:11
Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 12 of 15 Page ID #:12
Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 13 of 15 Page ID #:13
Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 14 of 15 Page ID #:14
      Case 2:21-cv-01748-SB-MAA Document 1 Filed 02/24/21 Page 15 of 15 Page ID #:15




From: Anthony Divine El©TM
C/o 335 East Albertoni Street #200-631
Carson, California State, near [90746]
Zip exempt/ Nonresident/ Non-Domestic/ Republic;
Without the U.S. by order of lex domicilii
(Al Moroc/ Amexem/ Washitaw Territory & Empire)


                               AFFIDAVIT OF CONTRACT
               Notice to Principals is Notice to agents and Notice to agents is Notice to Principals
                 I am an adamant claimer of all my unalienable rights granted to me by the Most High Creatress/Creator,
                                   known as Yehweh-Oludumare-Amen-Allah, All Rights Reserved.

    I send greetings of peace and blessings to all elected and non-elected corporate United States public officials, officers,
agents and employees of Federal, State, County and Municipal Governments, and to the personnel of all Corporate
Entities; concerning the Constitution for the united States of America of 1787-1791; i.e. the Supreme Law of the Land,
and all Statutory and Civil Law Codes as pursuant thereto, etc. Know All Men by These Presents:

    Upon my inherited Nobility, and upon my Private Aboriginal/ Indigenous, Proper Person Status and Commercial
Liability I, Anthony Divine El©TM, have sent through the United States Postal Service by registered mail to the California
Attorney General a NOTICE OF SURETY ACT & BOND No. RF 260 426 048 US; registered mail No. RF 260 426
048 US, and to the Secretary of the Treasury of the United States Department of the Treasury, a NOTICE OF SURETY
ACT & BOND No. RF 260 426 051 US; registered mail No. RF 260 426 051 US. I have in my personal possession: A
notarized copy of NOTICE OF SURETY ACT & BOND No. RF 260 426 048 US, and a notarized copy of NOTICE
OF SURETY ACT & BOND No. RF 260 426 051 US.

    I attest that the California Attorney General and the Secretary of the Treasury of the United States Department of the
Treasury did accept the bonds that were sent to them by registered mail and they kept the lawful assets in accordance with
Federal Statutory Law and Treaty Law. Thus, it is a lawful contract.


    I am: _______________________________________________________________________________
         Natural Person - In Propria - Authorized Representative; All Rights Reserved Free Muur/Moor; Northwest Africa / North America
         All Rights Reserved without prejudice; UCC 1-103, 1-308, 9-311; et al




           Virginia
State of:______________)

            Bedford ss.
County of:____________)


On this ______
                            October
          10 day of __________ month, _________ 2019 year, before me, a Notary Public of the State of California, came a
manAnthony
     personally Devine
                 known by meEl (or who proved to me on the basis of satisfactory evidence) to be the man whose signature
is subscribed hereon. The said man solemnly affirmed under oath, that he has firsthand knowledge of the facts contained
herein this ‘Affidavit of Contract’ are true, correct and complete to the best of his knowledge, understanding and belief.


             _______________________
                                  ______
                                     _
Signature By:__________________________________________,
             Notary Act of 1850
          Pleuni Clazina D. Finley
Notary:_______________________________________________                                                                    Notary Public SEAL

                     01/31/2020 County: _____________
Commission Expires:_______________       Bedford
Notarized online using audio-video communication
